Citation Nr: 0019351	
Decision Date: 07/24/00    Archive Date: 07/31/00

DOCKET NO.  99-07 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral defective 
hearing.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1952 
to July 1954 and from October 1958 to July 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision which, 
among other things, denied service connection for bilateral 
defective hearing.  The veteran appealed and was afforded a 
hearing at the RO in July 1999.  His claim was denied by the 
hearing officer as reflected in a September 1999 supplemental 
statement of the case (SSOC).


FINDINGS OF FACT

The veteran has not submitted evidence sufficient to justify 
a belief by a fair and impartial individual that his claim of 
entitlement to service connection for bilateral defective 
hearing is plausible.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for bilateral defective hearing.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  Where a veteran served continuously 
for 90 days or more during a period of war or during 
peacetime service after December 31, 


1946, and an organic disease of the nervous system, such as 
sensorineural hearing loss, becomes manifest to a degree of 
10 percent within 1 year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (1999).  
A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 
4 Vet.App. 309, 314 (1993).

The threshold question in this case is whether the veteran 
has presented a well-grounded claim of entitlement to service 
connection for bilateral defective hearing.  A well-grounded 
claim is one which is plausible.  If the veteran has not 
presented a well-grounded claim, the claim must fail and 
there is no further duty to assist in the development of the 
claim.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  A well-grounded claim requires more than an 
allegation; the claimant must submit supporting evidence.  
Furthermore, the evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  Also, in order for a 
claim to be well-grounded, there must be competent evidence 
of a current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Evidentiary assertions by the veteran must be accepted as 
true for the purpose of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).




For the purpose of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000 and 4,000 Hertz is 40 decibels (db) or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 
db or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (1999).

As explained below, the Board finds that the veteran's claim 
of entitlement to service connection for bilateral defective 
hearing is not well-grounded.  

On VA audiogram in December 1998, the veteran reported a 
history of noise exposure in service in engine rooms around 
diesel engines as he was an electrician in the Navy for 20 
years.  After his discharge from service, the veteran also 
worked as an electrician in a ship yard.  Audiometric testing 
showed pure-tone thresholds in the left ear of 10 db, 15 db, 
55 db, 60 db, and 75 db, at 500, 1,000, 2,000, 3,000, and 
4,000 Hertz.  The average in the left ear was 51 db.  Pure-
tone thresholds in the right ear were 10 db, 15 db, 55 db, 60 
db, and 85 db, at 500, 1,000, 2,000, 3,000, and 4,000 Hertz.  
The average in the right ear was 54 db.  The diagnosis was 
moderate to profound sensory neural hearing loss in the right 
ear and moderate to severe sensory neural hearing loss in the 
left ear.

At his RO hearing in July 1999, the veteran testified that he 
was first diagnosed with hearing loss in 1977 when he was 
working in a Navy shipyard.  He described working in engine 
rooms in service where he was exposed to significant noise 
and did not have any hearing protection.  He said that he did 
not have a hearing test in service after 1960.

The veteran's DD-214 reveals that his military occupational 
specialty (MOS) in service was electrical repairman.  The 
veteran's last assignment was on the U.S.S. Hunley.



The service medical records reflect that the veteran 
underwent several hearing tests in service, all with normal 
results.  No audiograms were conducted.  However, 
examinations in August 1952, July 1954, October 1958, January 
1961, July 1963, October 1966, July 1970 and August 1975 all 
reported the veteran's hearing to be 15/15.  At the time of 
his separation examination in June 1976, the veteran was 
again reported to have 15/15 hearing.  An audiogram was not 
conducted at that time.  There is no evidence of complaints 
or diagnosis related to hearing loss at any time during the 
veteran's period of service.

In summary, there is evidence in the claims folder to 
establish that the veteran currently has recognizable 
defective hearing pursuant to the provisions of 38 C.F.R. 
§ 3.385.  The first prong of Caluza is met.  As noted, the 
service medical records are negative for any evidence of 
complaints, treatment or diagnosis of defective hearing.  
Nonetheless, the veteran is competent to report that he had 
hearing problems in service.  However, the Board does note 
that hearing tests in service failed to result in a diagnosis 
of any hearing loss either during service or at the time of 
separation from service.  The second prong of Caluza is not 
met.  Post-service records show that the veteran has been 
diagnosed with bilateral sensorineural hearing loss.  
However, there is no medical opinion from any physician on 
record in this case which links the veteran's current 
bilateral defective hearing to service.  The third prong of 
Caluza is not met.

As noted previously, evidence of in-service incurrence or 
aggravation and medical evidence of a nexus between an in-
service injury or disease and the current disability is 
required.  See Caluza, supra.  As such evidence has not been 
presented regarding the veteran's claim of entitlement to 
service connection for bilateral defective hearing, the claim 
is not well-grounded and the appeal is denied.  Insofar as 
the veteran's entitlement to a presumption of service 
connection under the provisions of 38 C.F.R. § 3.307 and 
3.309, there is no evidence of sensorineural hearing loss 
within the first post-service year and the presumption is not 
for application in this case.


ORDER

Service connection for bilateral defective hearing is denied.


		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals



 

